                                            10/12/2020 1:38 PM

  1

  2

  3

  4                     IN THE CIRCUIT COURT OF THE STATE OF OREGON
  5                               FOR THE COUNTY OF COLUMBIA
  6 DOUGLAS DWAYNE NELSON, an                 )            Case No.    20CV35094
    individual,                               )
  7                                           )            COMPLAINT FOR PERSONAL
                     Plaintiff,               )            INJURIES AND REQUEST FOR JURY
  8                                           )            TRIAL
                                              )
  9          v.                               )            Prayer: $350,000.00
                                              )
 10   COLUMBIA COUNTY SHERIFF’S OFFICE, )
      a department of Columbia County,        )            Not Subject to Mandatory Arbitration
 11                                           )            Pursuant to ORS 36.400 to 36.425 et seq.
      COLUMBIA COUNTY, a political
      subdivision of the state of Oregon,     )
 12                                           )            Fee Authority: ORS 21.160(1)(c)
      CORRECT CARE SOLUTIONS, LLC, a
                                              )
 13   Tennessee corporation,                  )
      SCHRYVER MEDICAL, a Maryland            )
 14   corporation,                            )
 15   TRIDENTCARE, a Maryland corporation,    )
      MDX-MDL HOLDINGS, LLC, a Maryland )
 16   corporation, and                        )
      ELLIOT JAY WAGNER, M.D., an individual, )
 17                                           )
                                              )
                     Defendants.              )
 18

 19

 20         FOR PLAINTIFF’S CLAIM FOR RELIEF HEREIN, Plaintiff alleges as follows:
 21                                                   1.
 22         The amount in controversy does exceed the sum of $50,000; and, therefore, the present
 23 action is not subject to mandatory arbitration.

 24                                                   2.
 25         Plaintiff Douglas Dwayne Nelson (hereinafter referred to as “Plaintiff”), an individual, is
 26 a resident of Columbia County, Oregon.

Page 1 – COMPLAINT


                                                                                                 Exhibit 1
                                                                                               Page 1 of 6
  1                                                   3.

  2          Defendant Columbia County Sheriff’s Office was, at all times material duly licensed and

  3 authorized to conduct business in Oregon. Columbia County Sheriff’s Office was, at all times

  4 material an agent of Columbia County.

  5                                                   4.

  6          On information and belief, Defendants Columbia County and the Columbia County

  7 Sheriff’s Office, at all times material, owned and/or managed and/or exercised control over the

  8 Columbia County Jail located at 901 Port Ave, St Helens, OR 97051.

  9                                                   5.

 10          Defendants Columbia County and the Columbia County Sheriff’s Office including its

 11 agents and employees for whom it was responsible, owned, managed and maintained the

 12 Columbia County Jail located at 901 Port Ave, St Helens, OR 97051 under the authority of

 13 Columbia County.

 14                                                   6.

 15          Defendants Columbia County and the Columbia County Sheriff’s Office contracts work

 16 from medical provider Correct Care Solutions, LLC.

 17                                                   7.

 18          Correct Care Solutions, LLC, is based in Nashville Tennessee, with a registered agent for

 19 Oregon located in Portland, Oregon.

 20                                                   8.

 21          On information and belief, Defendant Schryver Medical, was by contract to review x-rays

 22 and other diagnostic imaging for Correct Care Solutions, in relation to inmates in Columbia

 23 County Jail. Defendant Schryver Medical reviewed an x-ray of Plaintiff’s hip on November 1,

 24 2018, and failed to diagnose an obvious fracture in plaintiff’s x-ray.

 25                                                   9.

 26          Defendant Elliot Jay Wagner, M.D. (hereinafter referred to as “Defendant Wagner”), is

Page 2 – COMPLAINT


                                                                                                Exhibit 1
                                                                                              Page 2 of 6
  1 the doctor that personally reviewed Plaintiff’s x-rays and failed to diagnose plaintiff’s fracture.

  2                                                     10.

  3          Plaintiff was incarcerated at the Columbia County Jail from October 30, 2018 to

  4 November 8, 2018.

  5                                                     11.

  6          At all times relevant, Plaintiff was in custody at the Columbia County Jail and his

  7 medical care was provided by and controlled by Defendant Columbia County Sheriff’s Office,

  8 Defendant Columbia County, Defendant Correct Care Solutions, Defendant Schryver Medical,

  9 and Defendant Wagner.

 10                                                     12.

 11          On or about October 31, 2018, Plaintiff attempted to climb down off of his top bunk.

 12 There was no ladder or equipment to aid in the getting on and getting off of the top bunk in

 13 Plaintiff’s cell. Plaintiff fell while attempting to climb down off of his top bunk and hit a stool

 14 injuring his hip. Plaintiff complained to staff and voiced his concern of a broken hip at the time

 15 of the fall. Staff did not order x-rays until the next day when Plaintiff could not get up from the

 16 floor. Plaintiff asked to be taken to the emergency room, but was told, “there was nothing in the

 17 assessment that made an emergent trip to the emergency room.” After x-rays were taken, the

 18 conclusion was that Plaintiff had mild osteoarthritis of the right hip and mild osteoarthritis of the

 19 lumbar spine. Notes were made stating the hip x-ray showed no acute abnormality.

 20                                                     13.

 21          Eight days after Plaintiff’s fall, upon release from the Columbia County Jail, Plaintiff

 22 checked in to Oregon Health and Science University (OHSU).

 23                                                     14.

 24          OHSU diagnosed Plaintiff’s injury as a pelvic fracture with up to 8 mm of gapping

 25 between fragments.

 26

Page 3 – COMPLAINT


                                                                                                     Exhibit 1
                                                                                                   Page 3 of 6
  1                                  FIRST CLAIM FOR RELIEF

  2        (Negligence – against Columbia County and Columbia County Sheriff’s Office)

  3                                                  15.

  4         Plaintiff incorporates by reference and realleges paragraphs 1 through 14 above.

  5                                                  16.

  6         The Columbia County Jail was negligent in one or more of the following particulars:

  7            a. In failing to provide a proper way to climb onto and off of the top sleeping bunk;

  8            b. In failing to provide a safe environment for its inmates; and

  9            c. In failing to provide timely medical treatment for its inmates.

 10

 11                                 SECOND CLAIM FOR RELIEF

 12   (Premises Liability – against Columbia County and the Columbia County Sheriff’s Office)

 13                                                  17.

 14         Plaintiff incorporates by reference and realleges paragraphs 1 through 14 above.

 15                                                  18.

 16         Defendant Columbia County and the Columbia County Sheriff’s Office failed to maintain

 17 safe premises for inmates by:

 18            a. Failing to provide a safe means for climbing onto and off of the top sleeping

 19                bunk, thereby creating an unreasonably dangerous and reasonably foreseeable

 20                hazard to plaintiff.

 21

 22                                  THIRD CLAIM FOR RELIEF

 23                               (Negligence – against all Defendants)

 24                                                  19.

 25         Plaintiff incorporates by reference and realleges paragraphs 1 through 14 above.

 26

Page 4 – COMPLAINT


                                                                                                 Exhibit 1
                                                                                               Page 4 of 6
  1                                                     20.

  2          Columbia County, The Columbia County Sheriff’s Office and their medical staff were

  3 negligent in the care of Douglas Dwayne Nelson in one or more of the following ways:

  4              a. In failing to treat to Plaintiff’s complaints of pain and possible injuries;

  5              b. In failing to provide timely medical care to Plaintiff; and

  6              c. In failing to properly diagnose Plaintiff.

  7

  8                                  FOURTH CLAIM FOR RELIEF

  9                             (42 U.S.C. § 1983—against all Defendants)

 10                                                     21.

 11          Plaintiff incorporates by reference and realleges paragraphs 1 through 14 above.

 12                                                     22.

 13          Defendant Columbia and its agents, were deliberately indifferent to Nelson’s serious

 14 medical needs as follows:

 15              a. In providing medically unacceptable treatment for Nelson’s injury;

 16              b. In making knowingly false representations in response to Nelson’s grievances to

 17                 justify their substandard treatment of him.

 18                                                     23.

 19          As a result of defendants’ deliberate indifference, defendants violated Nelson’s right to

 20 be free from cruel and unusual punishment under the Eighth Amendment of the United States

 21 Constitution. Defendants’ failure to treat Nelson’s fractured pelvis put Nelson at risk of increased

 22 pain and further injury. Defendant Columbia County, the Columbia County Sheriff’s Office and

 23 their agents knew or should have known that failing to promptly provide adequate care to

 24 Plaintiff would result in his suffering physical harm and severe physical and mental pain and

 25 suffering.

 26

Page 5 – COMPLAINT


                                                                                                     Exhibit 1
                                                                                                   Page 5 of 6
  1                                                   24.

  2         As a result of defendants’ violation of Nelson’s Constitutional rights, Nelson suffered

  3 physical harm and severe physical and mental pain and suffering. Accordingly, Nelson is entitled

  4 to economic and non-economic damages against defendants in an amount to be determined at

  5 trial for the violations of 42 U.S.C § 1983 and for Nelson’s attorneys’ fees and costs pursuant to

  6 42 U.S.C. § 1988.

  7                                              PRAYER

  8         WHEREFORE, Plaintiff prays for Judgment in his favor and against Defendant as

  9 follows:

 10         a)      For non-economic damages in a sum which a jury determines to be reasonable,

 11                 but not to exceed the sum of $350,000.00;

 12         b)      For Plaintiff’s costs and disbursements incurred herein; and,

 13         c)      Any further relief the Court deems just and equitable.

 14

 15         DATED this 12th day of October, 2020.

 16

 17                                                         Neal Weingart
                                                            Neal Weingart – Attorney at Law, LLC
 18                                                         1050 SW Sixth Ave. Suite 1415
                                                            Portland, OR 97204
 19                                                         Phone: 503-379-9933
                                                            neal@nealweingartlaw.com
 20                                                         Attorney for Plaintiff
 21

 22

 23

 24

 25

 26

Page 6 – COMPLAINT


                                                                                                 Exhibit 1
                                                                                               Page 6 of 6
